IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ARLA JOHNSON, POWER OF                    : No. 814 MAL 2018
ATTORNEY FOR JANE S. JOHNSON,             :
SOLE SURVIVING TRUSTEE FOR THE            :
JOHNSON FAMILY TRUST,                     : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
MIDNIGHT REALTY, LLC,                     :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.